UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX Annual Report of Proxy Voting Record of Registered Management Investment Company Investment Company Act File Number: 811-05750 The Tax-Exempt Money Fund of America (Exact name of registrant as specified in charter) 333 South Hope Street, Los Angeles, California 90071 (Address of principal executive offices) Registrant's telephone number, including area code:(213) 486-9200 Date of fiscal year end: September 30 Date of reporting period: July 1, 2006 - June 30, 2007 Kimberly S. Verdick Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and address of agent for service) ITEM 1 – Proxy Voting Record The Fund did not hold any voting securities and accordingly did not vote any proxies during the reporting period. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. THE TAX-EXEMPT MONEY FUND OF AMERICA (Registrant) By /s/ Abner D. Goldstine Abner D. Goldstine, President and Principal Executive Officer Date: August 27, 2007
